Citation Nr: 1637613	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 2003, for the award of service connection for multiple sclerosis.

2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 13, 2011. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1978.  He is the recipient of numerous awards and decorations, to include the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing has been associated with the record.  At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the August 2012 statements of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

With regard to the Veteran's TDIU claim, in a January 2013 rating decision, the AOJ awarded a TDIU as of September 13, 2011.  The issue of entitlement to a TDIU prior to such date was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During his hearing testimony, the Veteran indicated that he has been unemployed since approximately 2005, which he has attributes to his multiple sclerosis.  Consequently, the issue of entitlement to a TDIU prior to September 13, 2011 has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it has been included on the title page of this decision.

During his July 2016 hearing, the Veteran raised the issue of clear and unmistakable error (CUE) in a rating decision issued in August 1982 that denied service connection for multiple sclerosis.  This matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The August 2010 rating decision assigned a single 30 percent disability rating for the Veteran's multiple sclerosis.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2015). 
A note corresponding to 38 C.F.R. § 4.124a states the following:  It is required for the minimum ratings for residuals under Diagnostic Codes 8000-8025 that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, are to be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

It may be more advantageous to the Veteran to separately rate each manifestation that can be attributed to his multiple sclerosis, although it is noted that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.   § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

During his hearing testimony, the Veteran indicated that he has cognitive impairment, to include problems with his memory and speech, difficulty sleeping, back pain, and weakness of his extremities as a result of multiple sclerosis.  Review of his VA treatment records indicates that he also has a visual field defect, which has been attributed to multiple sclerosis. 

The August 2010 rating decision predicated its determination that a minimum rating of 30 percent was warranted for multiple sclerosis, without consideration of whether it was more advantageous to the Veteran to separately rate each manifestation that can be attributed to his multiple sclerosis.  The rating decision was predicated upon a November 2004 VA neurology consult, a December 2004 VA brain examination, and a February 2005 VA mental disorders examination; however, none of these examinations were ordered for the purpose of identifying all of the manifestations of the Veteran's multiple sclerosis and assessing their severity.  Furthermore, while the Veteran underwent a VA examination referable to his multiple sclerosis most recently in March 2012, no visual disturbance or muscle weakness were found on examination and, while the Veteran reported memory loss, the examiner indicated that he was unsure whether such was attributable to multiple sclerosis based on the lesion burnden on MRI.  In fact, at such time, his dominant multiple sclerosis deficits were only noted to be ataxia with poor balance.

Therefore, as the evidence of record indicates that the symptoms associated with the Veteran's multiple sclerosis may have increased in severity since he was last examined in March 2012, the Board finds that a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, a remand is necessary to obtain outstanding records.  In this regard, during his hearing testimony, the Veteran indicated that he had received VA treatment for his multiple sclerosis as recently as June 2016.  With the exception of a single treatment record dated in May 2013, the most recent VA clinical notes of record are dated February 2012.  Therefore, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the Veteran testified that he was awarded Social Security Administration (SSA) benefits based on his neurologic and psychiatric disorders.  Also, an SSA inquiry reflects that the Veteran was awarded disability benefits as of December 15, 2003.  In this regard, the AOJ requested such records from SSA NRC "the CAVES"; however, in a February 2006 response, the agency reported that VA's request was forwarded to OCO in Baltimore and the AOJ was advised to follow up with that office.  SSA NRC further stated that the Veteran's folder had been destroyed and they were unable to locate it.  It is unclear whether the AOJ followed up with SSA OCO in Baltimore in an attempt to obtain the Veteran's records.  Therefore, such should be accomplished on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As detailed in the Introduction above, the Veteran and his representative argued before the undersigned in July 2016 that the rating decision issued in August 1982, which denied service connection for multiple sclerosis, should be revised or reversed on the basis of CUE.  As the outcome of the Veteran's CUE claim impacts his pending claim for an effective date prior to April 7, 2003, for the award of service connection for multiple sclerosis, such claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's appeal concerning his claim for an effective date prior to April 7, 2003, for the award of service connection for multiple sclerosis must be deferred pending the AOJ's adjudication of his CUE claim.

Also as noted in the Introduction, a claim for a TDIU prior to September 13, 2011, has been raised by the record and is before the Board as a component of the Veteran's claim for a higher initial rating for his multiple sclerosis, and is inextricably intertwined with such matter.  See Harris, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records dated since February 2012.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Contact SSA OCO in Baltimore as directed by SSA NRC's February 2006 response and request the Veteran's complete SSA records, including all administrative decision(s) issued with respect to his application for SSA disability benefits and all underlying medical records considered in conjunction with this application. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The Veteran should be afforded an appropriate VA examination or examinations so as to evaluate and nature and severity of all manifestations of his multiple sclerosis, including, but not limited to, vision difficulties (including visual field defect), cognitive dysfunction (including forgetfulness, difficulty concentrating, and slurred speech), muscle weakness (including clonus and back pain), and neurological impairment (including weakness, paresthesia, and numbness in the extremities).  The record, including this Remand, should be made available to the examiner(s) for review in connection with the examination(s).   All necessary studies or tests are to be accomplished.   

The examiner(s) should address the nature and severity of all vision difficulties, including visual field loss, found to be manifestations of the Veteran's multiple sclerosis. 

The examiner(s) should address the nature and severity of all cognitive dysfunction, including forgetfulness, difficulty concentrating, and slurred speech, found to be manifestations of the Veteran's multiple sclerosis. 

The examiner(s) should address the nature and severity of all muscle impairments, including clonus and back pain, found to be manifestations of the Veteran's multiple sclerosis. 

The examiner(s) should address the nature and severity of all neurological impairment, including that affecting the spine and bilateral upper and lower extremities, found to be manifestations of the Veteran's multiple sclerosis. 

The examiner(s) should identify any other manifestations of multiple sclerosis that are not identified in the preceding paragraphs, and detail the severity of such manifestations.

The examiner(s) should also describe the functional impairment associated with the manifestations of the Veteran's multiple sclerosis. 

A complete rationale for all opinions must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include after adjudicating the referred claim of whether there is CUE in the August 1982 rating decision that denied service connection for multiple sclerosis, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The AOJ should specifically consider whether separate ratings are warranted for any of the Veteran's multiple sclerosis residuals.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.   An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




